DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 are pending and subject to this Office Action. This is the first Office Action on the merits of the claims.

Claim Interpretation
The recitation “a feed including 30 to 100 mol% of a branched olefin, 0 to 50 mol% of a linear internal olefin, and a balance of other by-products” is interpreted to include a feed that contains 100 mol% of a “branched olefin” where neither “linear internal olefin” nor “other by-products” is included.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
components” and any components other than “branched olefin” and “linear internal olefin” will be considered to suffice the “components.” 
Claims 2-10 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency upon claim 1.

Claim 7 recites “wherein the feed flows into the reactor in a liquid phase, and a space velocity (SV) at which the feed flows in is 0.1 to 4 h-1.” Claim 7 is considered indefinite because it is unclear whether the space velocity is based on liquid hourly space velocity, i.e., the ratio of the liquid volume flow per hour to the catalyst volume, or weight hourly space velocity, i.e., the ratio of the weight of the flow per hour to the weight of the catalyst. The instant specification discloses that the space velocity of the by-products herein (e.g., the “feed” in claim 1) may be calculated by dividing an inflow rate (m3/h) of the by-products by a reaction volume (m3) in the reactor, and the reaction volume means a space in the reactor excluding a room filled with a catalyst, in which the by-products may flow (pg. 12, [39]). For the purpose of examination, the claimed limitation “space velocity” is interpreted as referring to liquid hourly space velocity as described in the instant specification on pg. 12 at [39].

Claim 9 recites “after the hydrogenating, separating the prepared paraffin,” but there is insufficient antecedent basis for “the prepared paraffin.” The instant specification suggests that “separating the prepared paraffin” refers to separation of prepared paraffin from remaining 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kettunen et al. (US Pub. 2010/0298616 A1; hereinafter “Kettunen”).
Regarding claim 1, Kettunen discloses a method comprising:
obtaining a feedstock comprising olefins ([0042]); and
hydrogenating the feedstock ([0052]).
Kettunen discloses that the feedstock comprises straight chain olefins, branched chain olefins, or combinations thereof ([0042]). Therefore, Kettunen is considered to teach that the suitable feedstocks include an olefinic feedstock consisting of branched olefins, i.e., 100 mol% branched olefins.
In the alternative, while Kettunen does not explicitly teach “a feed including 30 to 100 mol% of a branched olefin, 0 to 50 mol% of a linear internal olefin, and a balance of other by-products,” Kettunen does disclose that the suitable feedstocks include combinations of straight chain olefins and branched chain olefins, wherein the olefins may be alpha-olefins, internal olefins, vinylidene olefins, or mixtures thereof ([0042]). Therefore, in view of the broad teaching with regard to the feedstock, the claimed feed composition is considered to be encompassed by Kettunen. 

Regarding claim 9, Kettunen teaching that the hydrogenation products may be subjected to separation to obtain desirable fractions ([0040]; [0093]).

Regarding claim 10, Kettunen teaching that the hydrogenation products may be subjected to separation to obtain desirable fractions containing iso-paraffins, e.g., a fraction containing branched C10-26 paraffins and a fraction containing branched C26-50 paraffins ([0040]; [0093]).

Claims 2-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kettunen (US Pub. 2010/0298616 A1).
Regarding claim 2, Kettunen is silent on the feedstock being subjected to separation prior to the hydrogenation ([0052]). Therefore, Kettunen is interpreted to teach that the feedstock is directly hydrogenated.

Regarding claim 3, Kettunen discloses that the suitable feedstocks include combinations of straight chain olefins and branched chain olefins, and that the olefins may be alpha-olefins, internal olefins, vinylidene olefins, or mixtures thereof ([0042]). Therefore, the claimed feed including “60 to 95 mol% of the branched olefin and 1 to 20 mol% of the linear internal olefin” is considered to be included in the suitable feedstock taught by Kettunen. 

Regarding claim 4, Kettunen does not explicitly disclose that the feedstock comprises “a balance of other by-products,” wherein said other by-products include iso-paraffin, n-paraffin, naphthene, or a combination thereof. However, Kettunen discloses a feedstock which may contain 100 mol% branched olefin, as discussed above ([0042]). In such case, the feedstock is considered to contain no components other than branched olefin. It is noted that claim 4 further limits claim 1 by specifying the compounds that can be included in the “other by-products” (i.e. any components other than branched olefin and linear internal olefin). Since Kettunen encompasses a feedstock containing 100 mol% branched olefin and, thus, 0 mol% other by-

Regarding claim 5, Kettunen discloses that the feedstock comprises olefins having at least 10 carbon atoms, wherein the olefins may be branched chain olefins ([0042]). The claimed carbon range of C4-C20 falls within the carbon range taught by Kettunen, and is considered prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP 2144.05.

Regarding claim 7, Kettunen discloses that the hydrogenation is operated in the liquid phase ([0058]). While Kettunen discloses a weight hourly space velocity (WHSV) of 0.1-100 h-1 of weight g of feed per h/g of catalyst ([0060]), the reference is silent on the liquid hourly space velocity. However, it would have been obvious to one of ordinary skill in the art to optimize liquid hourly space velocity since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since Kettunen is silent on the workable range of liquid hourly space velocity, which is a reaction parameter in a liquid phase reaction, one would have been motivated to find a workable liquid hourly space velocity range and arrive at the claimed range of 0.1-4 hr-1 without undue experimentation.

Regarding claim 8, Kettunen discloses that the reaction conditions include a temperature of 100-400 ºC and a pressure of 0.1-15 MPa (i.e. 1.02-152.96 kg/cm2) ([0052]). The claimed ranges of 100-200 ºC and 10-100 kg/cm2 fall within the corresponding ranges taught by Kettunen, and are considered prima facie obvious. Kettunen further discloses that the reaction .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kettunen (US Pub. 2010/0298616 A1), in view of Lehtonen et al. (US Pat. 7,556,728 B2).
Regarding claim 6, while Kettunen discloses that the hydrogenation may be carried out in a reaction zone comprising any type of reactor suitable for liquid phase operation and in which a solid catalyst can be used ([0060]), the reference is silent on operating the reaction in a trickle bed reactor.
However, Lehtonen teaches using a trickle bed reactor to operate hydrogenation of olefins, e.g., C8 and C12 olefins (col. 2, lines 27-30 and 49-50). It is noted that the hydrogenation is operated with a liquid olefin feed in the presence of a solid catalyst (col. 2, lines 17-19 and 54-56). The reaction conditions include a temperature of 150-230 ºC and 20-70 bar (col. 2, lines 38-39), which overlap with the temperature and pressure conditions of the Kettunen process ([0052]).
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to operate the hydrogenation step in the Kettunen process using a trickle bed, because (i) Kettunen teaches that the hydrogenation can be carried out with any type of reactor suitable for liquid phase operation and in which a solid catalyst can be used, (ii) Lehtonen teaches using a trickle bed reactor to operate hydrogenation of olefins at the similar conditions as Kettunen, and (iii) this involves application of a known reactor type to operate a known process to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON Y CHONG/Examiner, Art Unit 1772                 


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772